Citation Nr: 1826304	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-18 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right knee torn medial meniscus and degenerative changes (right knee disability), currently assigned a 40 percent rating prior to February 19, 2014 and a 30 percent rating on and after February 19, 2014, with a separate rating of 10 percent effective February 19, 2014 for limitation of flexion of the right knee.  

2.  Entitlement to service connection for a traumatic brain injury (TBI). 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for headaches, to include as secondary to service in the Persian Gulf.  

6.  Entitlement to service connection for a memory disability, to include as secondary to service in the Persian Gulf.  
7.  Entitlement to service connection for a sleep disability, to include as secondary to service in the Persian Gulf.  

8.  Entitlement to service connection for a vision disability, to include as secondary to service in the Persian Gulf.  

9.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service in the Persian Gulf. 

10.  Whether new and material evidence has been submitted to reopen a service connection claim for left knee disability; and if so, whether entitlement to service connection, to include as secondary to service-connected right knee disability, is warranted.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to December 1993.  Service records reveal qualifying service in the Southwest Asia theater of operations.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is associated with the claims file.  

During the July 2017 Board hearing, the Veteran appears to have raised the issue of entitlement to service connection for tinnitus.  The Veteran is advised that his testimony does not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence provides an indication that the service-connected right knee disability impacts his employability.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

In March 2000, the Board denied service connection for gastrointestinal symptoms, memory loss, sleep disorder, vision problems, and headaches, due to undiagnosed illness.  However, since that time, VA has amended its regulations to clarify that a 
broad array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  In light of the changes to the pertinent regulations since the March 2000 Board decision, the Board must review these service connection claims on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

The service connection claims for left knee disability, hearing loss, psychiatric disability, vision disability, sleep disability, memory loss disability, gastrointestinal disability, and headache disability, as well as the increased rating claim for right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1996 rating decision denied service connection for left knee disability and an August 2004 rating decision declined to reopen the service connection claim.  The Veteran was notified of his appellate rights.  He did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decisions.     

2.  The evidence received since these decisions is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.  

3.  The preponderance of the evidence is against a finding that the Veteran's claimed TBI had its onset in service or is otherwise related to service.   




CONCLUSIONS OF LAW

1.  The February 1996 and August 2004 rating decisions are final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).       
   
3.  The criteria for entitlement to service connection for TBI have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to reopen his service connection claim for a left knee disability.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The RO denied service connection for a left knee disability in February 1996 on the basis that there were no clinical findings upon examination and no notations of injury or disability in the service treatment records.  The Veteran did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year of the rating decision.  In August 2004, the RO declined to reopen the service connection claim on the basis that no new and material evidence was submitted.  The Veteran did not submit a notice of disagreement specific to this claim and new and material evidence was not received within one year of the rating decision.  Accordingly, the February 1996 and August 2004 rating decisions are final.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Veteran has since submitted evidence showing a disability of the left knee.  Moreover, he contends that the left knee is related to his service-connected right knee as a result of placing more weight on his left knee.  New and material evidence has been submitted as to this claim because the evidence relates to the previously unestablished facts of diagnosis and a relationship between the disability and service or a service-connected disability.  

Although it appears that some of the Veteran's service personnel records have been associated with the claims file since the prior final decisions, these service records are not relevant to the service connection claim for left knee disability.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.  



Service Connection for TBI

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that he incurred an in-service head injury that resulted in several residuals, to include memory loss, headaches, and difficulties with vision and sleep.  

Initially, the Board notes that the Veteran is competent to report that he hit his head in service as this is within his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, he is not competent to state that any claimed in-service head injury caused residuals as he does not have the required medical expertise to render such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).
    
Although the Veteran is competent to report that he hit his head in service, the Board cannot find any such statements to be credible due to several inconsistencies.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).

Service treatment records are silent for any reports, treatment, or diagnosis of a head injury.  The Veteran appears to report that he injured his head in the same incident he injured his right knee.  See November 2009 notice of disagreement.  However, service treatment records regarding the right knee injury are silent for a head injury.  The Veteran also appears to relate his in-service reports of headaches to the claimed in-service head injury.  Service treatment records regarding headaches are silent for reports of a head injury.  In fact, an October 1990 service treatment record referencing headaches specifically stated that the Veteran denied "trauma."  The Veteran separated from service in December 1993.  He denied a history of head injury and periods of unconsciousness in his December 1993 report of medical history.  A December 1993 examination report made no reference or finding as to a head injury.  

Significantly, the Veteran's reports of the claimed in-service head injury have differed throughout his various appeals with VA.  During a June 1996 VA examination, he specifically denied a history of head injuries.  He also specifically denied a history of head injuries during a January 1999 hearing.  See January 1999 hearing transcript.  

In November 2009, he reported that he hit his head on a doorway while transporting an air conditioning unit.  However, during the July 2017 Board hearing, he testified that he injured his head during a fire drill.  In December 2010, he reported that he lost consciousness when he hit his head in service.  Upon separation from service, the Veteran specifically denied a history of head injury and periods of unconsciousness.  

VA treatment records reveal that the Veteran reported at least two post-service head injuries.  The Veteran fell and hit his head in June 2005 and he also injured his head in June 2011 during a motor vehicle accident.  A June 2011 VA treatment record notes that a CT scan of the brain revealed no acute abnormality.    

The Board notes that VA treatment records reference a history of TBI and that the Veteran reports that a doctor told him he had a TBI.  However, these treatment records and statements are transcriptions of a medical history provided by the Veteran and the Board cannot find such statements to be probative evidence of an in-service head injury given his inconsistent statements regarding the claimed in-service head injury.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of medical history does not transform information into competent medical evidence); see, e.g., Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).    

Given his inconsistent statements regarding a history of an in-service head injury and his denial of a history of head injuries upon separation from service and for several years thereafter, the preponderance of the evidence is against a finding that a head injury occurred during service.  In sum, the Board finds that the most probative evidence fails to link the claimed TBI to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for TBI is not warranted.  


ORDER

New and material evidence has been received to reopen the service connection claims for left knee disability; to this extent only, the appeal is granted.  

Service connection for a TBI is denied.  


REMAND

In regards to the increased rating claim for right knee disability, the Veteran testified during the Board hearing that his right knee had worsened since the January 2016 VA examination.  Thus, the Veteran should be afforded a contemporaneous VA examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran contends that his left knee disability is caused or aggravated by his service-connected right knee disability.  Upon remand, the Veteran should be afforded a VA examination to determine the nature, onset, and etiology of his left knee disability.  

In regards to the service connection claim for hearing loss, the Veteran contends that he began to notice difficulties with his hearing when he separated from the military.  Service treatment records include audiogram reports from October 1989, December 1989, October 1991, October 1993, and December 1993.  These audiogram reports reveal a bilateral threshold shift of at least 10 decibels from enlistment to separation.  Accordingly, the Veteran should be afforded a VA examination to determine if he has a VA hearing loss disability and if so, to determine the nature, onset, and etiology of the hearing loss.         

The Veteran was afforded a VA examination for his psychiatric disability in November 2010.  At that time, the examiner stated that the Veteran did not meet the criteria for PTSD.  Since that time, VA treatment records have included a diagnosis of PTSD, as well as depression and anxiety.  The Veteran has also received treatment at a VA residential facility for PTSD.  Upon remand, the Veteran should be afforded an additional VA examination to determine the nature, onset, and etiology of any psychiatric disability found to be present.  

The Veteran relates his memory and sleep problems to his service in the Persian Gulf.  Treatment records and lay statements provide an indication of a possible relationship between the Veteran's reports of memory and sleep problems and his psychiatric disorder.  As the service connection claim for psychiatric disability is remanded, the service connection claims for memory loss and sleep disability must be remanded as well.  Accordingly, another medical opinion is required to adequately consider the Veteran's contentions.  

The Veteran contends that his headaches are related to his service in the Persian Gulf.  VA examinations have diagnosed the Veteran with a headache disability.  Service treatment records include notations of headaches and a June 1996 VA examination report indicates that his headaches may be associated with depression.  Accordingly, an additional medical opinion is required to adequately consider the Veteran's contentions and medical history.   

The Veteran appears to relate his claimed vision problems to either his headaches or his service in the Persian Gulf.  An October 1990 service treatment record notes reports of headaches with blurry vision.  As the service connection claim for headaches is remanded, the service connection claim for vision problems should be remanded as well.  

In regards to the Veteran's gastrointestinal disability, he has a diagnosis of gastroesophageal reflux disease (GERD).  The Veteran was afforded a VA examination in December 2014 regarding the gastrointestinal disability.  The examiner stated that the Veteran did not have an undiagnosed illness or a diagnosable but medically unexplained illness and opined that GERD was less likely than not related to service.  However, the examiner did not adequately discuss the lay statements and medical records from the 1990s that reference gastric reflux and bowel problems, as well as the Veteran's lay statements that he has diarrhea.  
VA treatment records include notations of "functional diarrhea."  VA regulations state that a medically unexplained chronic multisymptom illness includes "functional" gastrointestinal disorders.  38 C.F.R. § 3.317.  Moreover, an April 1996 VA examination report appears to indicate that abdominal and bowel problems may be related to his psychiatric disability or to medication taken for his service-connected right knee disability.  Accordingly, upon remand, another VA opinion should be obtained in order to consider the Veteran's contentions and medical history.    

The Veteran contends that he cannot work due to his service-connected right knee disability.  As the issue of entitlement to TDIU is intertwined with the other remanded claims, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Additionally, during the July 2017 hearing, the Veteran stated that he received VA treatment for a psychiatric disability in California shortly after separation from service.  The AOJ should take appropriate steps to attempt to associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since January 2016. 

2.  Request that the Veteran identify a time frame for treatment received at a VA facility in California discussed during the July 2017 Board hearing.  

The AOJ should attempt to associate these treatment records with the claims file.  Any negative response should be associated with the claims file.  

3.  Afford the Veteran an additional opportunity to identify or submit any pertinent private treatment records. 

The identified records should be sought.  Any negative response should be associated with the claims file.  

4.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee disability and the etiology of his left knee disability.  

The claims file should be reviewed by the examiner. 

i) In regards to the right knee, the examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The right knee should be tested in active motion, passive motion, weight-bearing and non weight-bearing.  The examiner should also discuss the extent of functional impairment the Veteran experiences during a flare-up.    

The examiner should also consider the Veteran's statements regarding his feeling of a loose right knee cap and feeling of the right knee giving way.  

ii) In regards to the left knee, the examiner should review the claims file and opine as to the following: 

a. Whether it is at least as likely as not that the Veteran's left knee disability had its onset in service or is otherwise related to service.  

The examiner should review the September 1990 service treatment record that appears to note left knee contusion.  The examiner should also consider a November 1995 VA examination report that notes left knee pain and a May 1997 treatment record that appears to indicate a left knee problem.    

b.  Whether it is at least as likely as not that the Veteran's left knee disability was caused by his service-connected right knee disability. 

c.  Whether it is at least as likely as not that the Veteran's left knee disability was aggravated by his service-connected right knee disability.  

6.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his hearing loss. 

i) The examiner should determine whether the Veteran has a hearing loss disability of the left or right ear pursuant to VA regulations. 

ii) If the Veteran has a hearing loss disability of the left or right ear pursuant to VA regulations, then the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hearing loss had its onset in service, manifested within one year of separation from service, or is otherwise related to service.  

The examiner should consider the Veteran's lay statement that he noticed problems with his hearing around the time he separated from service. 

The examiner should also discuss the October 1989, December 1989, October 1991, October 1993, and December 1993 audiogram reports and the documented bilateral in-service threshold shifts of at least 10 decibels from enlistment to separation.  

7.  Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disorder found to be present.  

i) The examiner should identify all acquired psychiatric disorders found to be present.  A diagnosis of PTSD must be ruled in or excluded.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based. 

The examiner should note that the Veteran's psychiatric examination upon enlistment was found to be normal.  

ii) For each disability other than PTSD that is diagnosed, the examiner should opine as to whether it is at least as likely as not that such disability had its onset in, or is otherwise related, to service.  

The examiner should consider the April 1996 VA examination report that notes symptoms of possible depression. 

iii) For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not that the psychiatric disability is caused or aggravated by the Veteran's service-connected right knee disability.  

The examiner should review the April 2005 lay statement that states that the Veteran's right knee disability caused a change in attitude.  

8.  Schedule the Veteran for appropriate VA examination(s) to determine the nature, onset, and etiology of any gastrointestinal, headache, memory, sleep, or vision disability found to be present. 

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies.  

Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

i) Please state whether the symptoms of each claimed condition (headaches, memory loss, sleep problems, gastrointestinal, and vision problems) are attributable to a known clinical diagnosis.  

Please note that the medical evidence includes notations of GERD, headaches, insomnia, presbyopia, astigmatism, and myopia.  

ii) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

Please note that VA treatment records include notations of functional diarrhea.  38 C.F.R. § 3.317 states that a medically unexplained chronic multisymptom illness is defined by a cluster of signs or symptoms such as functional gastrointestinal disorders.  

iii) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not related to presumed environmental exposures during the Veteran's service in Southwest Asia.

iv) Is it at least as likely as not that any diagnosed disorder (to include but not limited to GERD and headaches) had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

v) Is it at least as likely as not that the claimed headache disability, sleep disability, gastrointestinal disability or memory loss disability is caused or aggravated by an acquired psychiatric disability? 

vi) Is it at least as likely as not that the claimed vision disability is caused or aggravated by a headache disability.  

vii) Is it at least as likely as not that the claimed gastrointestinal disability is caused or aggravated by the service-connected right knee disability, to include associated medications such as Motrin.  

In rendering the requested opinions, the examiner should review and consider the October 1990 and October 1991 service treatment records that note headaches and blurry vision, the April 1996 VA examination report and June 1997 lay statement from a friend that includes reports of sleep problems, the June 1996 VA examination report and January 1990 RO hearing transcript that note memory problems began shortly after separation from service, the June 1996 lay statement from a friend that states the Veteran had problems with memory, the April 1996 VA examination report that notes abdominal pain since 1993 that may be related to Motrin, the January 1990 service treatment record noting gastritis, the May 1996 notation of gastric reflux, and the June 1997 lay statement from a friend that notes that the Veteran had bowel problems immediately after separation from service.  

9.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


